Citation Nr: 1426475	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for numbness in the toes, claimed as frostbite.

2.  Entitlement to service connection for peripheral vestibular disorder, claimed as an inner ear problem.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for arthritis, to include as secondary to falls resulting from a peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims on appeal.

In June 2009, the Veteran testified at a hearing before RO personnel; a transcript of the hearing is of record.  In April 2010, the Veteran withdrew his request for a hearing at the RO before a member of the Board.

In February 2011, the Board remanded the claims for additional development.

The issues of entitlement to service connection for peripheral vestibular disorder, malaria, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and probative evidence of record fails to establish that the Veteran has a current disability manifested by numbness of the toes, including residuals of any cold injury or frostbite.
CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by numbness of the toes, including residuals of any cold injury or frostbite, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a November 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because of the decision in this case, any deficiency in the initial notice to the Veteran of the duty to notify and the duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error.  The case was last adjudicated in August 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service private and VA treatment records, records from the Social Security Administration (SSA), lay statements, and hearing testimony. 

The Veteran was not provided with a VA examination to assess his claim for service connection for residuals of a cold injury, which the Veteran later clarified to mean numbness in his toes.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, service treatment records do not reflect that the Veteran experienced any cold injury or complained of injuries or numbness involving his toes, he testified that he was not exposed to freezing temperatures and was not injured during military service, and competent lay and medical post-service evidence does not include a current diagnosis of residuals of a cold injury or numbness of the toes or persistent or recurrent symptoms of such disabilities.  Therefore, a VA examination is not warranted.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the AOJ obtained the Veteran's SSA records, asked the Veteran to provide the names of all VA and non-VA healthcare providers that had treated him since January 2005, and readjudicated the claim decided herein.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  He was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. General Relevant Laws and Regulations for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

The Veteran's claim for service connection for "frostbite" was received in September 2005 and he asserted that his claimed disability began in July 1967.  In June 2007 correspondence, he stated that his frostbite occurred during basic training when his toes felt "like pens sticking [him] all day and night."  He stated that he had three toenails removed, thinking they were ingrown, but that was not his problem.  In June 2009, he testified that he was stationed in Fort Jackson, South Carolina during basic training in July 1967 when he woke up one morning and his toes were numb and that the numbness continued since service.  He testified that he did not "imagine it was cold at all, not around July," it was not freezing or below freezing, and "it might not even have been frostbite."  He acknowledged that he does not have a diagnosis of frostbite now, but "frostbite" was "the only word [he] could use" for the perceived numbness in his toes.  He also stated that he was never seen for his toes or problems with his feet during military service.

A record of assignments confirms that the Veteran was stationed at Fort Jackson, South Carolina during basic training from June 1967 until early August.

Service treatment records are silent for any complaints, findings, diagnosis, or treatment for frostbite or a cold injury, for any numbness in the toes, or for any ingrown toenails.  A November 1968 treatment note reflects that the Veteran complained of sore spots on his feet.  He was observed to have some callus formations on both heels.  In a May 1969 separation medical history report, the Veteran denied currently or ever having foot trouble or neuritis, or ever having any illness or injury other than those already noted, which did not include any related to the toes, feet, or neurological function.  On separation examination in May 1969, the feet and neurologic function were reported as normal on clinical evaluation.

In September 2005, he presented for a VA Agent Orange examination.  He complained of generalized arthralgias, including pain in his toes, on the right more than the left.  He denied any serious injuries and stated that he had "never lost consciousness and [had] never fallen."  The diagnosis was generalized arthralgias, primarily symptoms of degenerative joint disease of the left knee, lumbosacral spine, and left ankle; a disability involving his toes was not identified by the examining physician.  In October 2005, he presented to the VA primary care clinic, asking about getting VA disability benefits.  The physician advised him that he had already done the correct application process by filing his claim.  The Veteran stated that he did not need anything further from the physician and testified in June 2009 that he had not received any VA treatment since filing his claim in September 2005.

Private treatment records dated from July 1988 to May 2009 from J. Weaver, M.D., document numerous injuries to the feet, left ankle, and knees.  When he was treated in July 1988 for a twisting injury to the left knee while playing basketball, which required surgery the next month, he indicated that he was treated for a swollen left knee two and a half years earlier (in 1986).  In September 2004, he was found to have severe subtalar joint arthritis in the left foot, which the Veteran attributed to a 1986 work injury.  In March 2005, he recalled injuring his right foot when a 500-pound piece of steel hit it.  In April 2008, he reported some numbness in his left knee.  The records were silent for complaints, findings, diagnosis, or treatment for numbness in the toes or for residuals of any cold injury.

Private treatment records dated from April 2005 to May 2009 from J. Dumas, M.D., were also silent for complaints, findings, diagnosis, or treatment for numbness in the toes or for residuals of any cold injury.

The private treatment records from Drs. Weaver and Dumas, as well as SSA records that were received in March 2011 reflect that the Veteran worked as a laborer and/or machinist from 1974 until he retired due to osteoarthritis in 2005.  The SSA records were duplicative of the private treatment records already associated with the claims file and did not reveal a diagnosis or manifestations of numbness in the toes.

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for either residuals of a cold injury or frostbite or for numbness in the toes is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of a cold injury or frostbite such as pain and symptoms of numbness in his toes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also competent to describe events he experienced such as exposure to cold or freezing temperatures and removal of his toenails.

However, in this case the Board finds that service connection for residuals of a cold injury or a disability manifested by numbness in the toes is not warranted because there is no competent medical evidence of a current cold injury disability or a disability manifested by numbness of the toes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110. Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a disability resulting from a cold injury or frostbite or a disability manifested by numbness of the toes, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Incidentally, the Board acknowledges that the claims of service connection for peripheral vestibular disorder, malaria, and arthritis are being remanded to obtain additional treatment records because the August 1969 VA treatment record that the Veteran identified is pertinent to his claims for an inner ear problem and malaria, which he believes are related to his service in Vietnam, as well as to the claim of service connection for arthritis claimed as secondary to his inner ear problem.  In contrast, he has admitted under oath that he was not exposed to cold or freezing temperatures during service and he was not injured during service; his service treatment records do not reflect complaints or treatment for frostbite or other problems, including any injury, to his toes; and more than two decades of post-service private and VA medical evidence does not reveal a current disability related to frostbite or numbness in his toes.  The records do reveal complaints and diagnosis related to dizziness and arthritis, however, and the Veteran is competent to state that a doctor told him he had malaria.  Therefore, the Board finds that remand of the claims below is proper, but not for the claim of residuals of a cold injury or numbness of the toes because it would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for residuals of a cold injury or a disability manifested by numbness in the toes.


ORDER

Entitlement to service connection for residuals of a cold injury or a disability manifested by numbness in the toes is denied.


REMAND

Having reviewed the entire claims file, the Board finds that additional development is required before deciding the remaining claims on appeal.

Regarding peripheral vestibular disorder, although private treatment records associated with the claims file reflect the Veteran's reports of a history of dizziness since the 1980s, he claims that an inner ear problem manifested by dizziness began after service in July 1969 and is related to his military service in Vietnam from September 1968 to May 1969.  He testified that he sought treatment for dizziness at the Birmingham, Alabama VA Medical Center (VAMC) in August 1969, he had some tests related to his dizziness, and the doctor told him that he "had a touch of malaria."  The AOJ should attempt to locate any treatment records dated in 1969 from the Birmingham VAMC.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to arthritis, in his September 2005 claim for VA compensation benefits, the Veteran asserted that his arthritis began in July 1967.  However, during the June 2009 hearing, he clarified that he is claiming service connection for arthritis as secondary to multiple falls due to his claimed inner ear problem manifested by dizziness and testified that he was not injured during military service.  The AOJ should provide VCAA notice to the Veteran regarding the information and evidence necessary to establish service connection for arthritis on a secondary basis.  

Finally, in March 2011, the Veteran submitted signed consent forms authorizing VA to obtain private treatment records from K. Weaver, M.D., dated from 1986 to the present and from J. Dumas, M.D., dated from 1984 to the present.  In May 2012, the AOJ advised the Veteran that the authorizations had expired and asked him to submit new ones.  He did not respond to the request.  While records dated from July 1988 to November 2008 from Dr. Weaver and from April 2005 to May 2009 from Dr. Dumas are already associated with the claims file, the AOJ should ask the Veteran to submit any earlier or subsequent treatment records from those providers.  (A September 2004 treatment note by Dr. Weaver indicates that the Veteran's "old chart...goes all the way back to 1988.  Therefore, there do not appear to be records from him dated earlier than July 1988).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2013), are fully complied with and satisfied, including notification of what the evidence must show to substantiate the claim for service connection for arthritis on a secondary basis.

2.  Attempt to obtain all treatment records dated from May 1969 to December 1969 from the Montgomery VAMC, to include searching any archived records if necessary.

3.  Advise the Veteran to submit all private treatment records from K. Weaver, M.D., dated from November 2008 to the present, and from J. Dumas, M.D., dated prior to April 2005 and from May 2009 to the present; or authorize the AOJ to obtain them on his behalf.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


